Fourth Court of Appeals
                                San Antonio, Texas
                                     January 28, 2022

                                   No. 04-21-00448-CV

                CERTAIN UNDERWRITERS AT LLOYD'S LONDON,
                               Appellant

                                            v.

                      IMPLICITY MANAGEMENT COMPANY,
                                  Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI16323
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      Mary Wilson’s notification of later reporter’s record is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.




                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court